.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
Applicants amendments to claims 2, 12 and cancellation of claims 9, 18 suffice to obviate the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections thereof.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-16, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Wu: 20210150150 further in view of Liu: 20190370629 further in view of Zhang: 20210350084.

Regarding claim 1 
Wu teaches:
A method comprising: 
determining, by a computer-implemented chatbot system, that an utterance received from a user while the user is interacting with a first chatbot of the chatbot system is an invalid input to the first chatbot (Wu: ¶ 55, 179-187; Fig 18: during conversation with a first chatbot a user input compared to a threshold and the threshold used to invoke a secondary chatbot better matched to am utterance, message, etc.) or that the first chatbot is attempting to route the utterance to a destination associated with the first chatbot (Wu: ¶ 85-92; Fig 7, 8: during conversation with a first chatbot the first chatbot attempts to route user to a second, etc. chatbot better matched to an utterance, query, etc.);  
responsive to the determining that the utterance is an invalid input to the first chatbot or that the first chatbot is attempting to route the utterance to a destination associated with the first chatbot, identifying, by the chatbot system, a second chatbot for generating a response to the utterance (Wu: ¶ 55, 179-187; Fig 18: matching rates between utterance and additional chatbots scored, evaluated, etc. and used to determine a subsequent, second, etc. chatbot by which to address user intentions), 
wherein identifying the second, etc. chatbot comprises: 
computing, using a first predictive model, confidence scores for the first chatbot, skills therein and confidence score for additional chatbots, the confidence score for the first chatbot indicating a likelihood of the utterance being representative of a task that the first chatbot is configured to perform; and the confidence score for the second chatbot indicating a likelihood of the utterance being representative of a task that the second chatbot is configured to perform; 
 (Wu: ¶ 55, 65, 164-169, 179-187; Fig 5, 18: matching rates between utterance and first, additional chatbots scored, evaluated, etc. and used to determine a routing to a subsequent, second, etc. chatbot best configured to perform in concert with user intentions); 
determining that the confidence score for the second chatbot satisfies one or more confidence score thresholds (Wu: ¶ 55, 164-169, 179-187; Fig 17, 18: a matching measurement in excess of a threshold generates a match of a particular second, third, etc. chatbot and a user intention and selects a second chatbot from the other chatbots based on the measure of matching),
routing, by the chatbot system, the utterance to the second chatbot based on the identifying of the second chatbot (Wu: ¶ 55, 164-173, 179-187; Fig 18: the second chatbot is activated and/or placed in communication with the user).
 


Wu routes communication to a second chatbot based on a predictive model which determines measures of matching for native and external voice skills rather than a comparison between the ability of the first chatbot and additional chatbots with respect to a user utterance, intention, etc. As such, Wu does not explicitly teach routing an utterance by:
computing, using a first predictive model, a confidence score for the first chatbot and a confidence score for the second chatbot,
computing, using a second predictive model that is specific to the first chatbot, a confidence score for each intent configured for the first chat bot, the confidence score for the each intent indicating a likelihood of the intent being relevant to the utterance; 
computing, using a third predictive model that is specific to the second chatbot, a confidence score for each intent configured for the second chat bot, the confidence score for the each intent indicating a likelihood of the intent being relevant to the utterance; and 
determining that the confidence score for the second chatbot satisfies one or more confidence score thresholds, the confidence score for an intent configured for the second chatbot satisfies one or more confidence score thresholds, or a combination thereof.
 
In a related field of endeavor Liu teaches a system and method for determining confidence levels of a plurality of chatbots (Liu: Abstract) wherein a first user query such as an utterance(Liu: ¶ 2) is routed to a first chatbot and a first intent score and first confidence level score of the first chatbot are generated and the scores compared to a threshold (Liu: Abstract); in the event of an invalid response from a first chatbot as represented by the first confidence failing to meet the threshold the utterance is broadcast to a second, etc. chatbots each of which determine a second, etc. intent score(s) and a second, etc. confidence level score(s) respectively (Liu: Abstract) and said scores compared to a threshold, a chatbot with a score pair determined to exceed the threshold is routed into communication with the user (Liu: Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Liu taught method of using a first method for determining the ability of the first chatbot or a secondary chatbot to respond to the user by generating first confidence scores related thereto within the Wu system and method for evaluating an appropriate chatbot to place in communication with a user.

Wu in view of Liu does not explicitly teach determining routing among chatbots for an utterance by:
computing, using a second predictive model that is specific to the first chatbot, a confidence score for each intent configured for the first chat bot, the confidence score for the each intent indicating a likelihood of the intent being relevant to the utterance; 
computing, using a third predictive model that is specific to the second chatbot, a confidence score for each intent configured for the second chat bot, the confidence score for the each intent indicating a likelihood of the intent being relevant to the utterance; and 
determining that the confidence score for the second chatbot satisfies one or more confidence score thresholds, the confidence score for an intent configured for the second chatbot satisfies one or more confidence score thresholds, or a combination thereof.

In a related field of endeavor Zhang teaches a method for identifying appropriate voice skills for responding to a user statement (Zhang: ¶ 49, 50; Fig 1: an intention is determined for a user utterance, said intention mapped to a plurality of voice skills) comprising: 
 responsive to the utterance identifying, a first, second, etc. chatbot for generating a response to the utterance (Zhang: ¶ 54-56; Fig 3: a plurality of voice skills operate based on intention identification models corresponding to each of a first, second, etc. voice skill), wherein identifying the second chatbot comprises: computing, using a predictive model specific to each/any chatbot, a confidence score for the corresponding chatbot indicating a likelihood of the utterance being representative of a task that the chatbot is configured to perform (Zhang: ¶ 54-56, 88, 128-131, etc.: a determined confidence compared against a model for a particular voice skill); comprising:
 computing, using a first predictive model that is specific to the first chatbot, a confidence score for each intent configured for the first chat bot, the confidence score for the each intent indicating a likelihood of the intent being relevant to the utterance (Zhang: ¶ 54-56, 88, 128-131, etc.; Fig 3: each/any voice skill comprises an intention identifier operative to determine a confidence value that a user statement is addressable by the voice skill by comparing the intention with a threshold); computing, using a second predictive model that is specific to the second chatbot, a confidence score for each intent configured for the second chat bot, the confidence score for the each intent indicating a likelihood of the intent being relevant to the utterance (Zhang: ¶ 54-56, 88, 128-131, etc.; Fig 3: each/any voice skill comprises an intention identifier operative to determine a confidence value that a user statement is addressable by the voice skill by comparing the intention with a threshold); and determining that the confidence score for the second chatbot satisfies one or more confidence score thresholds, the confidence score for an intent configured for the second chatbot satisfies one or more confidence score thresholds, or a combination thereof (Zhang: ¶ 54-56, 88, 128-131, etc.; Fig 3: each/any voice skill comprises an intention identifier operative to determine a confidence value that a user statement is addressable by the voice skill by comparing the intention with a threshold), and routing, by the chatbot system, the utterance to the second chatbot based on the identifying of the second chatbot.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the Wu in view of Liu system and method to utilize aspects of the Zhang taught system and method for determining particular models for each/any available chatbot, voice skills within a chatbot, etc. as well as to permutate among the Wu and Liu taught first additional models in concert with the Zhang models. The average skilled practitioner would have been motivated to do so for the purpose of effectively routing a user communication based on an intent confidence, dynamically determining appropriate responses systems for a user, etc. and would have expected only predictable results therefrom.

Regarding claim 2
Wu in view of Liu in view of Zhang teaches or suggests:
A method wherein the identifying of the second chatbot is performed responsive to determining that the first chatbot is attempting to route the utterance to a destination associated with the first chatbot. (Wu: ¶ 69-72, 81-92; Fig 6, 8: a chatbot specific to the user utterance and possessing a distinct conversational flow routed into communication with the user); (Liu: ¶ 84-87; Fig 6: routing to chatbots with particular subject matter expertise and vocabulary; said chatbots evaluated thereon); (Zhang: ¶ 54-56, 88, 128-131, etc.; Fig 3: user statement addressed by an appropriate voice skill). The claim is considered obvious over Wu as modified by Liu and Zhang as addressed in the base claim as it would have been obvious to apply the further teaching of Wu, Liu, and/or Zhang to the modified device of Wu, Liu and Zhang.

Regarding claim 3
Wu in view of Liu in view of Zhang teaches or suggests:
A method wherein the first and additional predictive models comprise an artificial intelligence based model that has been trained on training data, the training data comprising a set of utterances representative of tasks that the first chatbot is configured to perform and a set of utterances representative of tasks that the second chatbot is configured to perform (Wu: ¶ 113-122, 132-142: a query, utterance, etc. matched to particular set of topics relevant to each particular chatbot); (Liu: ¶ 14, 15, 23: each bot trains a model on its own subset of domain knowledge and compares utterance therewith to generate confidence scores); (Zhang: Abstract; ¶ 54-56, 88, 128-131, etc.; Fig 3: learning method for determining models for a plurality of voice skills). The claim is considered obvious over Wu as modified by Liu and Zhang as addressed in the base claim as it would have been obvious to apply the further teaching of Wu, Liu, and/or Zhang to the modified device of Wu, Liu and Zhang.

Regarding claim 4
Wu in view of Liu in view of Zhang teaches or suggests:
A method wherein the identifying of the second chatbot is performed by a master bot of the chatbot system, and wherein the first chatbot and the second chatbot are child bots. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03) that a coordinator/subordinate control structure would have comprised an obvious inclusion for at least the purpose of memory management.

Regarding claim 5
Wu in view of Liu in view of Zhang teaches or suggests:
A method wherein the identifying of the second chatbot further comprises: determining that the confidence score for the second chatbot satisfies a threshold value of the one or more confidence score thresholds representing a minimum required score; determining that the confidence score for the first chatbot also satisfies the threshold value; and determining that the confidence score for the second chatbot exceeds the confidence score for the first chatbot by a threshold win margin. (Wu: ¶ 160: classification of a response based on a difference among thresholds);  (Liu: ¶ 39, 53, 62, etc.: multiple chatbot confidence values compared with a threshold, and said results additionally compared to determine an optimal chatbot for an utterance); (Zhang: Abstract; ¶ 54-56, 88, 128-131, etc.; Fig 3: first, second etc. confidence scores for corresponding voice skills selected by comparison with a threshold). The claim is considered obvious over Wu as modified by Liu and Zhang as addressed in the base claim as it would have been obvious to apply the further teaching of Wu, Liu, and/or Zhang to the modified device of Wu, Liu and Zhang.

Regarding claim 6
Wu in view of Liu in view of Zhang teaches or suggests:
A method wherein identifying the second chatbot further comprises: determining that the confidence score for the first chatbot also satisfies the one or more confidence thresholds (Wu: ¶ 62-76, 81-92; Fig 6-8: determining a particular chatbot satisfies a condition within a user utterance); (Liu: Abstract; ¶ 2, 62, 84-87: a chatbot with the optimal confidence score placed in communication with a user) outputting, by the chatbot system, a prompt requesting the user to indicate which of the first chatbot and the second chatbot to proceed with (Wu: ¶ 62-76, 81-92; Fig 6-8: system prompts user to accept routing to a second chatbot); and identifying the second chatbot based on user input supplied in response to the prompt (Wu: ¶ 62-76, 81-92; Fig 6-8: user accepts routing to a second chatbot and conversation switches to second chatbot). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to compare each/any of the chatbots including the first coordinator, etc. chatbot for at least the purpose of best providing a user with an optimal response. As such, the claim is considered obvious over Wu as modified by Liu and Zhang as addressed in the base claim as it would have been obvious to apply the further teaching of Wu, Liu, and/or Zhang to the modified device of Wu, Liu and Zhang.

Regarding claim 7
Wu in view of Liu in view of Zhang teaches or suggests:
A method wherein the one or more confidence score thresholds include a threshold value that, when met or exceeded by a confidence score computed for a chatbot, renders the chatbot eligible to be considered for use in generating a response irrespective of a confidence score computed for any other chatbot. (Liu: ¶ 39, 53, 62, etc.: multiple chatbot confidence values compared with a threshold, and said results additionally compared to determine an optimal chatbot for an utterance). The claim is considered obvious over Wu as modified by Liu and Zhang as addressed in the base claim as it would have been obvious to apply the further teaching of Wu, Liu, and/or Zhang to the modified device of Wu, Liu and Zhang.

Regarding claim 10
Wu in view of Liu in view of Zhang teaches or suggests:
A method further comprising: as a condition for considering the second chatbot for use in generating the response to the utterance, determining by the chatbot system that the first chatbot was not invoked based on an earlier utterance containing an invocation name of the first chatbot. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03) that invoking a chatbot by invocation name would have comprised an obvious inclusion by which to first invoke a particular chatbot by name and then subject the chatbot to a suitability determination with respect to the utterance such as that taught or suggested by Wu in view of Liu in view of Zhang. The average skilled practitioner would have been motivated to do so for the purpose of maintaining the expected functionality of a virtual assistant while still determining the suitability of the invoked virtual assistant to optimally respond to a user intent and would have expected only predictable results therefrom.

Claims 11, 20 are considered substantially similar to claim 1 and are similarly rejected.

Claim 12 is considered substantially similar to claim 2 and is similarly rejected.

Claim 13 is considered substantially similar to claim 3 and is similarly rejected.

Claim 14 is considered substantially similar to claim 5 and is similarly rejected.

Claim 15 is considered substantially similar to claim 6 and is similarly rejected.

Claim 16 is considered substantially similar to claim 7 and is similarly rejected.

Claim 19 is considered substantially similar to claim 10 and is similarly rejected.

Response to Arguments

Applicant’s arguments, see claims and remarks, filed 8/3/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 over Wu and Liu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu, Liu and Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654